Dissenting Opinion by
Judge Manderino:
I dissent. The majority opinion, by a highly technical, strained and inaccurate interpretation of the Appellate Court Jurisdiction Act, helps to preserve the procedural chaos Avhich the Legislature attempted to eliminate in the appellate courts of Pennsylvania. It is apparent from even a quick perusal of the Appellate Court Jurisdiction Act that the Legislature attempted to provide a unified and comprehensive procedural system for our appellate courts. In no uncertain terms, that Act provides that “appeals . . . shall, be filed . . . in such form as may be prescribed by . . . rule of court.” Act of July 31, 1970, P. L. , Act No. 223, 17 P.S. 211.502(e). The Commonwealth Court has promulgated *554rules for taking appeals to this court and the appellant complied with all rules of this court. The appeal should not be quashed.
The appeal procedures of Section 1101(b) of the Pennsylvania Public Utility Law, which the majority cites, are no longer in effect. They were repealed by Section 509(f) of the Appellate Court Jurisdiction Act, supra, 17 P.S. 211.509(f). This court was clearly given the authority by the Legislature to enact rules concerning the form of appeals and the appeal procedures outlined in the Public Utility Law are inconsistent with the properly enacted Rules of the Commonwealth Court.